Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                 Case Number:__________________-CV-_____________________


ANDRES GOMEZ,
          Plaintiff
V.
COMPLETE CHOICE INSURANCE,
          Defendant
________________________________/


                       COMPLAINT FOR PERMANENT INJUNCTION
           REQUIRING CHANGES TO CORPORATE POLICY AND THE ELIMINATION OF
               DIGITAL ACCESS BARRIERS PURSUANT TO 42 U.S.C. § 12188(a)(2)
          ANDRES GOMEZ (“Plaintiff Gomez” or “Plaintiff”), seeks a permanent injunction requiring a

change in COMPLETE CHOICE INSURANCE, (“Defendant” or the “Company”) corporate polices

to cause Defendant’s website to become, and remain, accessible and in support thereof asserts as follows:

                                             INTRODUCTION

     1.         Plaintiff brings this action against Defendant and asserts that its website is not accessible

to blind and visually impaired consumers in violation of Title III of the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq. (the “ADA”) and Section 504 of the Federal Rehabilitation Act. Plaintiff

seeks a permanent injunction to cause a change in Defendant’s corporate policies related to its web-

based technologies so that Defendant’s website will become, and will remain, accessible. The website

at issue is www.completechoiceinsurance.com (the “Website”).

          2.          While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods and services for people with perceptual or motor

disabilities, website developers and web content developers often implement digital technologies without

regard to whether those technologies can be accessed by individuals with disabilities. This is

notwithstanding the fact that accessible technology is both readily available and cost effective. As

                                                       1
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 10




detailed below, Defendant’s Website is once such instance.
        3.       Blind and visually impaired consumers must use screen reading software or other assistive
technologies in order to access website content.
        4.       Websites must be designed and maintained so screen reading software and other assistive
technologies can be integrated into and utilized by disabled individuals.
        5.       Defendant’s Website contains digital barriers which limit the ability of blind and visually
impaired consumers to access the Website via screen reader software, thus discriminating against
disabled individuals with visual impairments, like Plaintiff.

        6.       Plaintiff has patronized Defendant’s Website in the past, and intends to continue to

patronize Defendant’s Website. However, unless Defendant is required to eliminate the access

barriers at issue, and required to change its policies so that access barriers do not reoccur on Defendant’s

Website, Plaintiff will continue to be denied full access to the Website as described, and will be deterred

from fully using Defendant’s Website and brick and mortar facilities.

        7.       Furthermore, adherence to an ongoing policy of maintaining accessibility for visually

impaired users of Defendant’s Website is necessary because websites are typically upgraded and revised

on a regular basis. If a continuing policy of maintaining accessibility for visually impaired individuals

is not regularly enforced, it is likely Defendant’s Website will revert back to the inaccessible format

which discriminated against Plaintiff and others with visual disabilities.

        8.       Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring:

               a)     Defendant retain a qualified consultant acceptable to Plaintiff (“Mutually Agreed
                      Upon Consultant”) who shall assist Defendant in improving the accessibility of the
                      Website so that it complies with version 2.0 of the Web Content Accessibility
                      Guidelines (“WCAG 2.0 AA”);

               b)     Defendant works with the Mutually Agreed Upon Consultant to ensure that all
                      employees involved in website development and content development be given web
                      accessibility training on a periodic basis calculated to achieve ongoing compliance
                      with WCAG 2.0 AA;

               c)     Defendant work with the Mutually Agreed Upon Consultant to perform an automated


                                                     2
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 10




                       accessibility audit on a periodic basis to evaluate whether Defendant’s Website
                       continues to comply with WCAG 2.0 AA on an ongoing basis;

                d)     Defendant works with the Mutually Agreed Upon Consultant to perform end-user
                       accessibility/usability testing on a periodic basis with said testing to be performed
                       by individuals with various disabilities to evaluate whether Defendants’ Website
                       continues to comply with WCAG 2.0 AA on an ongoing basis; and

                e)     Defendant works with the Mutually Agreed Upon Consultant to evaluate whether the
                       inaccessible website has been rendered accessible, and whether corporate policies
                       related to web- based technologies have been changed in a meaningful manner that
                       will cause the website to remain accessible, the website must be reviewed on periodic
                       basis using both automated accessibility screening tools and end user testing by
                       disabled individuals.

                                        JURISDICTION AND VENUE


        9.       This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 for Plaintiff’s

claims arising under 42 U.S.C. § 12188.

        10.      Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district.

        11.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is the

judicial district in which a substantial part of the acts and omissions giving rise to the claims occurred.


                                                  PARTIES


        12.      Plaintiff Gomez and, at all times relevant hereto, has been a resident of the State of

Florida. Plaintiff Gomez is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing

the ADA set forth at 28 CFR §§ 36.101 et seq.

        13.      Plaintiff is disabled as defined by the ADA as he is substantially limited in performing

one or more major life activities in that he is limited in using his eyes for accurate sight. As such,



                                                     3
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 10




Plaintiff is not able to readily utilize the information visually communicated by the Website and utilize

any interactive applications on the Website without the use of appropriate screen reader software.

        14.      Plaintiff uses the term “legally blind” or “blind” to refer to persons with visual

impairments who meet the legal definition of blindness in that they have a visual acuity with correction

of less than or equal to 20 x 200. Some people who meet this definition have limited vision, whereas

others have no vision.

        15.      Plaintiff is legally blind.

       16.       Defendant is a for profit company doing significant business in this judicial district. Defendant

has physical brick and mortar locations in this judicial district.

       17.       Defendant owns, operates and maintains brick and mortar locations in the State of

Florida and specifically at 13710 W STATE ROAD 84 Davie, FL 33325 which Plaintiff has attempted

to frequent, and would successfully do so, if not for the digital barriers that impede his access to the

location.

       18.       Defendant’s physical locations offer goods and services to the public. Defendant also

offers goods and services to the public through the Website. Defendant’s brick and mortar locations and

website are integrated and are public accommodations pursuant to 42 U.S.C. § 12181(7).

                           FACTUAL BACKGROUND AND ALLEGATIONS

         19.     The Internet has become a significant source of information and a means for conducting

everyday activities such as shopping, banking, etc. for both sighted and blind and visually-impaired

persons, as well as individuals with other perceptual or motor disabilities.

         20.     Blind individuals may access websites by using keyboards in conjunction with screen

reader software that converts text to audio. Screen reader software provides the primary method by

which a blind person may independently use the Internet.


                                                         4
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 5 of 10




        21.     Unless websites are designed to be read by screen reader software, blind individuals

are unable to fully access websites and the information, products and services available through the

website.

        22.     The international website standards organization, W3C, has published WCAG 2.0 AA.

WCAG 2.0 AA provides widely accepted guidelines for making websites accessible to individuals

with disabilities. These guidelines have been endorsed by the United States Department of Justice

and numerous federal courts as essential for achieving accessibility for individuals with disabilities.

        23.     Defendant’s Website offers a description of services, promotions and other relevant

information at the physical establishment and the option to schedule an appointment with a plan

specialist using information gathered from the website.

        24.     Defendant’s Website also helps users locate physical establishments, view services

offered including but not limited to, information on available insurance policies, which Plaintiff is

entitled to access, enter e-mail and contact information for communication and perform a variety of

other essential functions.

        25.      Plaintiff is legally blind and requires use of the screen reader software in order to access the

Internet, read website content and interact with Defendant’s Website.

        26.     There is a physical nexus between Defendant’s Website and physical locations operated by

Defendant in that the Website provides contact information, operating hours and access to services found at

the physical establishment.

        27.      Despite several attempts to use and navigate the Website, Plaintiff has been denied the full

use and enjoyment of the physical locations, goods and services available on the Website as a result of

access barriers on the site. As a result of Defendant’s access barriers, Plaintiff has been denied

information that would allow him to access a physical brick and mortar location.


                                                       5
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 6 of 10




        28.        Defendant’s Website is fully accessible to individuals without visual disabilities, and is

not accessible to individuals, like Plaintiff, with visual disabilities.

        29.        The barriers at the Website have caused a denial of Plaintiff’s full and equal access multiple

times in the past, and now deter Plaintiff from attempting to use Defendant’s website although Plaintiff

intends to use the website in the future once it becomes accessible.

        30.        The access barriers at the Website that Plaintiff has encountered include but are not

limited to, the following:


               a) Text equivalent for every non-text element is not provided;

               b) Information about the meaning and structure of the Website’s content is not conveyed by more
               than the visual presentation of content;

               c) When the sequence in which content is presented affects its meaning, a correct reading
               sequence cannot be programmatically determined;

               d) Web pages do not have titles that describe topic or purpose;

               e) Images on the website are not explained to the user with use of a screen reader program;



         31.      If the Website were accessible, Plaintiff could independently shop for and research

services via Defendant’s Website like non-disabled individuals currently can, but because of

Plaintiff’s disability, Plaintiff cannot.

         32.      Upon information and belief, Defendant has never had a plan or policy that is reasonably

calculated to make its Website fully accessible to, and independently usable by blind people.

         33.      If Defendant had an intention to make its Website fully accessible to, and independently

usable by blind people, it failed to adequately implement and execute a policy which provides website

accessibility to visually impaired and disabled individuals.


                                                        6
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 7 of 10




        34.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant is

required to modify its website to correct the discriminatory conditions as set forth herein.

        35.      The relief requested serves the public interest and the benefit to Plaintiff and the

public far outweigh any detriment to Defendant.

        36.      Without injunctive relief, Plaintiff and other blind individuals will continue to be unable to

independently use the Website in violation of their rights under the ADA.

        37.     Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

this action, and has agreed to pay the undersigned counsel reasonable attorney’s fees, costs, and expenses

from Defendant pursuant to 42 U.S.C. § § 12205 and 12117, and Plaintiff is entitled to attorney’s fees, costs,

and expenses from Defendant.

              SUBSTANTIVE VIOLATION Title III of the ADA, 42 U.S.C. § 12181 et seq.

       38.       The allegations contained in the previous paragraphs are incorporated by reference.

       39.       Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No individual

shall be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages or accommodations of any place of public accommodation

by any person who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

§ 12182(a).

       40.       Defendant’s physical locations and integrated Website are public accommodations within

the definition of Title III of the ADA, 42 U.S.C. § 12181(7).

       41.       There is a physical nexus between Defendant’s Website and physical locations in that the

Website provides contact information, operating hours, access to services found at the physical establishment

and the address to the physical locations.


                                                       7
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 8 of 10




        42.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

        43.     Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods, services, facilities,

privileges, advantages or accommodations, which is equal to the opportunities afforded to other individuals.

42 U.S.C. §12182(b)(1)(A)(ii).

      44.       Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

among other things: “a failure to make reasonable modifications in policies, practices or procedures,

when such modifications are necessary to afford such goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities, unless the entity can demonstrate that making such

modifications would fundamentally alter the nature of such goods, services, facilities, privileges, advantages

or accommodations; and a failure to take such steps as may be necessary to ensure that no individual with

a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services, unless the entity can demonstrate that

taking such steps would fundamentally alter the nature of the good, service, facility, privilege,

advantage or accommodation being offered or would result in an undue burden.” 42 U.S.C. §

12182(b)(2)(A)(ii)-(iii); see also 28 C.F.R. § 36.303(a).

      45.       Title III requires that “[a] public accommodation shall furnish appropriate auxiliary aids

and services where necessary to ensure effective communication with individuals with disabilities.” 28

C.F.R. § 36.303(c)(1).

      46.       The regulation sets forth numerous examples of “auxiliary aids and services,” including

“...accessible electronic and information technology; or other effective methods of making visually


                                                      8
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 9 of 10




delivered materials available to individuals who are blind or have low vision.” 28 C.F.R. § 36.303(b).

      47.       The acts alleged herein constitute violations of Title III of the ADA, and the regulations

promulgated thereunder. Plaintiff, who is legally blind and has disabilities that substantially limit the

major life activity of seeing within the meaning of 42 U.S.C. §§ 12102(1)(A) and (2)(A), has been denied

full and equal access to Defendant’s Website because of his disability.

      48.       Plaintiff has not been provided services that are provided to other patrons who are not

disabled, and/or have been provided services that are inferior to the services provided to non-disabled

persons. Plaintiff has also been denied access to products that are available to non-disabled patrons of

Defendant.

      49.       Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

      50.       Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff requests relief as set forth below.


                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:


       a.      A Declaratory Judgment that at the commencement of this action Defendant was in
               violation of the specific requirements of Title III of the ADA and Section 504 of the Federal
               Rehabilitation Act as described above, and the relevant implementing regulations of the
               ADA, in that Defendant took no action that was reasonably calculated to ensure that its
               Websites are fully accessible to, and independently usable by, blind individuals;
       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.501 (b)
               which directs Defendant to take all steps necessary to bring the Website into full compliance
               with the requirements set forth in the ADA, and implementing regulations, so that the
               Website is fully accessible to, and independently usable by, blind individuals, and which
               further directs that the Court shall retain jurisdiction for a period to be determined to ensure
               that Defendant has adopted and is following an institutional policy that will in fact cause
               Defendant to remain fully in compliance with the law—the specific injunctive relief
               requested by Plaintiff is described more fully in Paragraph 6 above;
       c.      Payment of litigation expenses and costs;

                                                      9
Case 0:20-cv-62362-RAR Document 1 Entered on FLSD Docket 11/19/2020 Page 10 of 10




     d.    Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §
           36.505; and,


      e.    The provision of whatever other relief the Court deems just, equitable and
            appropriate.




                                             Respectfully Submitted,




                                             /s/ Alberto R. Leal


                                             Alberto R. Leal


                                             Florida Bar No.: 1002345
                                             The Leal Law Firm, P.A.
                                             8927 Hypoluxo Rd. #157
                                             Lake Worth, FL 33463
                                             Phone:561-237-2740
                                             Facsimile: 561-237-2741
                                             E-Mail:al@thelealfirm.com
                                             ATTORNEY FOR PLAINTIFF




                                            10
